I N THE COURT OF APPEALS OF TENNESSEE

                                        EASTERN SECTI ON            FILED
                                                                      March 1, 1996

                                                                    Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk

MARK SCOTT SM TH
             I                                 )   KNOX COUNTY
                                               )   03A01- 9411- CH- 00413
       Pl a i nt i f f - Appe l l e e          )
                                               )
                                               )
       v.                                      )   HON. SHARON J . BELL,
                                               )   CHANCELLOR
                                               )
FAI TH HORNE SM TH
               I                               )
                                               )
       De f e nda nt - Appe l l a nt           )   AFFI RMED AND REMANDED




M CHAEL A. NOLAN OF KNOXVI LLE FOR APPELLANT
 I

MARK SCOTT SM TH, Appe l l e e , Pr o Se
             I




                                        O P I N I O N




                                                                Godda r d, P. J .




               Appe l l a nt Fa i t h Hor ne Smi t h a ppe a l s a di vor c e de c r e e

e n t e r e d by t he Cha nc e r y Cour t f or Knox Count y whe r e i n s he r a i s e s

t h e f o l l owi ng f our i s s ue s :



       1.      Di d t he t r i a l c our t e r r i n t he a mount a nd t e r m of
       a l i mony gr a nt e d t o De f e nda nt .

       2.       Di d t he t r i a l c our t e r r i n t he a wa r di ng of j oi nt
       c u s t ody of t he pa r t i e s mi nor c hi l dr e n r a t he r t ha n
        a l l owi ng De f e nda nt s ol e c us t ody a nd/ or t he f r e e dom t o
        r e l oc a t e wi t h t he c hi l dr e n t o a not he r s t a t e wi t h
        l i be r a l e xt e nde d v i s i t a t i on a wa r de d t o Pl a i nt i f f .

        3.        Di d t he t r i a l c o ur t e r r i n t he di vi di ng ma r i t a l
        a s s e t s i n s uc h a ma nne r t ha t De f e nda nt ha d l i t t l e or no
        l i qui d a s s e t s t o pa y bi l l s or a t t or ne y f e e s .

        4.       Di d t he t r i a l c our t e r r i n r e f us i ng t o gr a nt
        a t t or ne y f e e s t o De f e nda nt .



                Appe l l e e M r k Sc ot t Smi t h i n hi s r e pl y br i e f a l s o
                              a

r a i s e s a n i s s ue :



        Di d t he t r i a l c our t e r r i n r e f us i ng t o modi f y t he
        Re f e r e e ' s Opi ni on t o r e duc e t he t e mpor a r y s uppor t pa i d
        t o De f e nda nt .



                Our r e a di ng of t he r e c or d a nd t he Cha nc e l l or ' s f i ndi n g

o f f a c t a nd c onc l us i ons of l a w pe r s ua de us t hi s i s a n a ppr opr i a t e

c a s e f o r a f f i r ma nc e unde r Rul e 10( a ) of t hi s Cour t .



                Be f or e c onc l udi ng, we not e t ha t t he t r i a l c our t i s

a c c or d e d wi de di s c r e t i on a s t o t he ma t t e r s r a i s e d by M s . Smi t h
                                                                                 r

i n i s s u e s one , t hr e e a nd f our .



                W r e c ogni z e t ha t a s t o t he f i r s t poi nt r a i s e d i n i s s u e
                 e

t wo , j o i nt c us t ody ha s be e n c r i t i c i z e d by a numbe r of our c a s e s ,

i . e . , M l one v. M l one , 842 S. W 2d 621 ( Te nn. App. 1992) ; Dodd v .
           a          a                .

Do d d, 7 37 S. W 2d 286 ( Te nn . App. 1987) .
                 .                                        Howe ve r , we be l i e ve unde r

t h e u n i que c i r c ums t a nc e s o f t hi s c a s e , whi c h a r e poi nt e d out i n

t h e Ch a nc e l l or ' s me mor a ndu m opi ni on, s uc h a n a r r a nge me nt i s

a ppr opr i a t e .    As t o t he s e c ond poi nt r a i s e d i n i s s ue t wo, we a l s o

                                                2
b e l i e v e , a s ma y be i nf e r r e d by our a f f i r ma nc e unde r Rul e 10( a ) ,

t h a t t h e e vi de nc e doe s not pr e ponde r a t e a ga i ns t t he Cha nc e l l or ' s

f i n d i n g r e l a t i ve t o r e l oc a t i ng t he c hi l dr e n.



                As t o t he i s s ue r a i s e d by M . Smi t h r e l a t i ve t o
                                                     r

p e n d e n t e l i t e a l i mony pa yme nt s , i t woul d a ppe a r hi s c ompl a i nt i s

t h a t M s . Smi t h ove r e s t i ma t e d he r e xpe ns e s a t t he he a r i ng be f o r e
         r

t h e Re f e r e e , a s s hown by h e r t e s t i mony gi ve n a t t r i a l .       W ar e
                                                                                       e

d i s i n c l i ne d t o di s t ur b t he Re f e r e e ' s de t e r mi na t i on i n l i ght of

t he f a c t t ha t t he t r a ns c r i pt of t he t e s t i mony a t t ha t he a r i ng i s

n o t p a r t of t he r e c or d a nd t he f ur t he r f a c t t ha t M . Smi t h a gr e e d
                                                                       r

f o r t h e mos t pa r t t o t he a mount a wa r de d.



                For t he f or e goi n g r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of c os t s

b e l o w.   Cos t s of a ppe a l a r e a dj udge d one - ha l f t o t he Appe l l a nt

Fa i t h Hor ne Smi t h a nd one - ha l f t o t he Appe l l e e M r k Sc ot t Smi t h .
                                                                 a



                                                _______________________________
                                                Hous t on M Godda r d, P. J .
                                                           .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur




                                                   3